       4:20-cv-03362-JD       Date Filed 05/03/21     Entry Number 25       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


                                        )        Civil Action No. 4:20-cv-03362-SAL
Susan Q. Smith,                          )
                                        )
                Plaintiff,               )
                                        )       CONSENT MOTION TO AMEND THE
       v.                               )       SCHEDULING ORDER
                                        )
Wal-Mart Stores East, LP, and Lynne )
Services, Inc. d/b/a The Striping Guys, )
                                        )
                Defendant(s).           )


       Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court

and based on the substitution of Lynne Services, Inc. d/b/a The Striping Guys as a Defendant, as

well as delays conducting discovery, the parties move to amend and extend deadlines set out in

the First Amended Scheduling Order (Docket No. 11) filed by the Court on January 8, 2021. The

parties have agreed to amend/extend the deadlines in this matter by 60 days, as set forth in the

attached Proposed Second Amended Scheduling Order.

   WHEREFORE, the undersigned attorneys respectfully request the Court grant their motion

and adopt the proposed Second Amended Scheduling Order.




                                [SIGNATURE BLOCK TO FOLLOW]
      4:20-cv-03362-JD     Date Filed 05/03/21   Entry Number 25       Page 2 of 3




                                 Respectfully Submitted,

                                 O’SHEA LAW FIRM, LLC

                                 s/Karlen K. Senn
                                 Karlen K. Senn, Fed I.D. No.: 12860
                                 O’Shea Law Firm, LLC
                                 1821 Hampton Street
                                 Columbia, SC 29201
                                 (843)805-4943
                                 karlen@oshealaw.com
                                 ATTORNEY FOR PLAINTIFF


Columbia, South Carolina
May 3, 2021
      4:20-cv-03362-JD     Date Filed 05/03/21   Entry Number 25   Page 3 of 3




WE SO CONSENT:

RICHARDSON PLOWDEN & ROBINSON, PA


By: s/David A. Anderson
David A. Anderson, Fed I.D. No.:
Richardson Plowden & Robinson, PA
Post Office Drawer 7788
Columbia, SC 29202
(803) 576-3702
danderson@richardsonplowden.com

ATTORNEY FOR DEFENDANTS
Columbia, South Carolina
May 3, 2021
